Exhibit 10.29

BB&T

Amended and Restated Loan Agreement

 

 

This Amended and Restated Loan Agreement (the “Agreement”) is made this 28th day
of March, 2014 by and among BRANCH BANKING AND TRUST COMPANY, a North Carolina
banking corporation (“Bank”), BROOKWOOD COMPANIES INCORPORATED, a Delaware
corporation (“Brookwood”), KENYON INDUSTRIES, INC., a Delaware corporation
(“Kenyon”), BROOKWOOD LAMINATING, INC., a Delaware corporation (“Laminating”),
ASHFORD BROMLEY, INC., a Delaware corporation (“Ashford”), and STRATEGIC
TECHNICAL ALLIANCE, LLC, a Delaware limited liability company (“STA,” together
with Brookwood, Kenyon, Laminating, and Ashford, each individually, a “Borrower”
and collectively, the “Borrowers”).

The Borrowers have applied to Bank for and the Bank has agreed to make, subject
to the terms of this Agreement, the following loan and/or line of credit
(hereinafter sometimes referred to, singularly or collectively, if more than
one, as “Loan”):

A. Line of Credit. The line of credit (“Line of Credit”) in the maximum
principal amount not to exceed $25,000,000 at any one time outstanding for the
purpose of refinancing existing indebtedness, providing for working capital and
financing on-going capital expenditures, which shall be evidenced by the
Borrowers’ Promissory Note dated on or after the date hereof which shall bear
interest at the rate set forth in such note, the terms of which are incorporated
herein by reference (the “Line Note”). The Line of Credit shall mature on the
earlier to occur of (a) March 30, 2016 or (b) the date that the factoring
facilities by and among Borrowers and Bank terminate unless such termination is
initiated solely by the Bank and no Event of Default has occurred or is
continuing hereunder (the “Maturity Date”). On the Maturity Date, the entire
unpaid principal balance then outstanding plus accrued interest thereon shall be
paid in full unless such date is extended by Bank in its sole discretion. Prior
to maturity or the occurrence of any Event of Default hereunder and subject to
Availability and other conditions set forth herein, as applicable, the Borrowers
may borrow, repay, and reborrow under the Line of Credit through the Maturity
Date and the Bank shall be obligated to fund any Loan requested hereunder by the
Borrowers promptly upon receipt of a written request therefor. The principal
balance from time to time outstanding under the Line of Credit shall bear
interest at the rate set forth in the Line Note. Bank shall make advances under
the Line of Credit into the Borrowers’ Operating Account upon receipt of the
written or oral request (thereafter confirmed in writing) of the Borrowers
provided that Bank shall not be required to make any advance which would cause
the Borrowers to exceed Availability (as defined in Section 10 hereof), if
applicable. If at any time the aggregate principal balance outstanding under the
Line of Credit shall exceed Availability, the Borrowers shall immediately upon
demand pay the amount necessary to bring the outstanding balance thereunder
within Availability.

B. Letters of Credit. Subject to the terms and conditions of this Agreement, the
completion of a Letter of Credit application, and execution of a Letter of
Credit agreement with Bank, Bank shall issue or cause the issuance of Letters of
Credit for the account of the Borrowers. The Maximum Undrawn Amount of all
outstanding Letters of Credit shall not exceed in the aggregate at any time
$1,000,000. All disbursements or payments related to Letters of Credit shall
bear interest at the applicable rate set forth in the Pricing Grid. Letters of
Credit that have not been drawn upon shall not bear interest. Any advance or
draw on a Letter of Credit shall be deemed to be a Loan. Each Letter of Credit
shall, among other things, have an expiry date not later than the Maturity Date.
Each standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”)), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by Bank,
and each trade Letter of Credit shall be subject to the UCP. In connection with
all Letters of Credit issued or caused to be issued by Bank under this
Agreement, the Borrowers hereby appoint Bank, or its designee, as its attorney,
with full power and authority if an Event of Default shall have occurred, (i) to
sign and/or endorse each Borrower’s name upon any warehouse or other receipts,
letter of credit applications and acceptances, (ii) to sign each Borrower’s name
on bills of lading; (iii) to clear inventory through the United States of
America Customs Department (“Customs”) in the name of any Borrower or Bank or
Bank’s designee, and to sign and deliver to Customs officials powers of attorney
in the name of any Borrower for such purpose; and (iv) to complete in any
Borrower’s name or Bank’s, or in the name of Bank’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof. Neither Bank nor its attorneys will be liable for any acts
or omissions nor for any error of judgment or mistakes of fact or law, except
for Bank’s or its attorney’s willful misconduct. This power, being coupled with
an interest, is irrevocable as long as any Letters of Credit remain outstanding.

C. Yield Protection. If at any time a change in any law or regulation (including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or other
U.S. or foreign regulatory authorities pursuant to Basel III or in the
interpretation thereof by any governmental authority having the authority to
interpret or enforce the same shall make it unlawful for Bank to make or
maintain the Loan under the terms of this Agreement, Bank shall have the right
to convert the applicable interest rate on the loans to a rate based on the
Prime Rate. Similarly, should Bank incur increased costs or a reduction in the
amounts received or receivable on the Loan because of any change in any
applicable law, regulation, rule, guideline or order, including without
limitation the imposition, modification or applicability of any reserves,
deposits or capital adequacy then the Borrowers shall pay to Bank within ten
(10) business days of demand, which demand shall contain the basis and
calculations supporting such demand, as may be required to compensate Bank for
such increased costs or reductions in amounts to be received hereunder. Each
determination and calculation made by Bank shall, absent manifest error, be
binding and conclusive on the parties hereto. All payments made by the Borrowers
hereunder or the other Loan Documents shall be made free and clear and without
deduction of any present or future taxes, levies, imposts, charges or
withholdings other than taxes based on net income and franchise taxes imposed on
Bank by the law of the jurisdiction in which the Bank is organized or
transacting business.



--------------------------------------------------------------------------------

Additional terms, conditions and covenants of this Agreement are described in
Schedules DD and EE, or other schedule attached hereto, the terms of which are
incorporated herein by reference. Each Line Note is collectively referred to
herein as the “Note(s)” and shall include all extensions, renewals,
modifications and substitutions thereof. Bank may, at its sole discretion,
effect payment of any sums past due under the Note(s) and any fees or
reimbursable expenses due by debiting the Borrowers’ Operating Account.

 

Section 1. A. Conditions Precedent

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if any Borrower is an individual) of each
Borrower sufficient for the Bank to verify the identity of each Borrower in
accordance with the USA Patriot Act. The Borrowers shall notify Bank promptly of
any change in such information.

Note(s): The amended and restated Note(s) duly executed by the Borrowers.

Negative Pledges: The Negative Pledges in which the Borrowers or other owner
thereof shall grant to a Trustee for the benefit of Bank a negative pledge on
the specified real property and improvements thereon (“Subject Property”).

Security Agreement(s): The amended and restated Security Agreement(s) in which
the Borrowers and any other owner (a “Debtor”) of personal property collateral
shall grant to Bank a first priority security interest in the personal property
specified therein. (If Bank has or will have a security interest in any
collateral which is inferior to the security interest of another creditor, the
Borrowers must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve any such security interest which will continue
during the Loan.)

Control Agreement: A Control Agreement pertaining to Deposit Accounts,
Letter-of-Credit Rights and/or Electronic Chattel Paper, as required in
connection with the Security Agreement(s); provided, however that no Control
Agreement shall be required with respect to the Deposit Accounts set forth on
Schedule 1.

UCC Financing Statements: Copies of UCC Financing Statements duly filed in each
Borrower’s, each Guarantor’s or any other owner’s state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion
of the Bank desirable, to perfect the security interests granted in the Security
Agreement(s), each Pledge Agreement, and the Guaranty Agreement, and certified
copies of Information Requests identifying all previous financing statements on
record for each Borrower, each Guarantor or other debtor, as appropriate from
all jurisdictions indicating that no security interest has previously been
granted in any of the collateral described in the Security Agreement(s), unless
prior approval has been given by the Bank.

Corporate Resolution: A Certificate of Corporate Resolutions signed by the
corporate secretary or certified officer containing resolutions duly adopted by
the Board of Directors or equivalent governing body of each Borrower and
Hallwood authorizing the execution, delivery, and performance of the Loan
Documents to which such Person is a party on or in a form provided by or
reasonably acceptable to Bank.

Articles of Incorporation and Limited Liability Company Certificate of
Formation: A copy of the Articles of Incorporation or Certificate of Formation
and all other organizational documents of each Borrower and Hallwood, all filed
with and certified by the Secretary of State of such Person’s organization.

Bylaws and Limited Liability Company Operating Agreements: A copy of each
Borrower’s and Hallwood’s Operating Agreement or Bylaws, as applicable,
certified by such Person’s manager(s) and/or members as to its completeness and
accuracy.

Certificate of Incumbency: A certificate of the secretary of each Borrower and
Hallwood certifying the names and true signatures of the officers of such Person
authorized to sign the Loan Documents to which such Person is a party.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of each Borrower’s and Hallwood’s
Incorporation or Organization as to the existence or good standing of such
Person and its charter documents on file.

Opinion of Counsel: An opinion of counsel for the Borrowers satisfactory to the
Bank and the Bank’s counsel.



Stock Certificate(s)/Stock Power(s): Stock certificate(s) for all shares of
stock pledged by Borrowers or other owner together with properly executed blank
stock powers for each certificate.

Regulation U Statement: As applicable, a Federal Reserve Form U-1 Statement of
Purpose for an Extension of Credit Secured By Margin Stock signed by the
Borrowers certifying the purpose of the Loan.

Pledge Agreements: A Pledge and Security Agreement by each owner of the
Borrowers pledging such Person’s equity interests in the Borrowers to Bank and a
Pledge and Security Agreement by the Borrowers pledging each Borrower’s equity
interests in each of its Subsidiaries to Bank in a form satisfactory to Bank.

Factoring Agreements and Intercreditor Agreements: (i) A copy of each factoring
agreement to which any Borrower is a party, (ii) an intercreditor agreement
executed by each factoring service provider, applicable Borrower, and Bank, and
(iii) an assignment of factoring proceeds by each applicable Borrower to Bank,
in each case, in form and substance satisfactory to Bank.

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Fees and Expenses: Receipt by the Bank of all fees and expenses due and payable
to the Bank under the Loan Documents.

 

Section 1. B. Conditions to Additional Borrowings and Letters of Credit

Upon execution hereof and with each borrowing made and Letter of Credit
requested hereunder, Borrowers shall be deemed to certify to Bank that (i) no
Event of Default shall have occurred and be continuing, and no event shall have
occurred and be continuing that, with the giving of notice or

 

- 2 -



--------------------------------------------------------------------------------

passage of time or both, would be an Event of Default; (ii) no Material Adverse
Effect shall have occurred s since the date of this Agreement; (iii) all Loan
Documents shall have remained in full force and effect; and (iv) the
representations and warranties contained in this Agreement shall be true and
correct in all material respects as of such date (unless limited to a specific
date therein).

 

Section 2. Representations and Warranties

Each Borrower and each Guarantor represents and warrants to Bank that:

 

2.01 Financial Statements. The consolidated balance sheet of the Borrowers and
their subsidiaries, if any, and the related Statements of Income and Retained
Earnings of the Borrowers and their subsidiaries, the accompanying footnotes
together with the accountant’s opinion thereon, and all other financial
information previously furnished to the Bank, are true and correct and fairly
reflect the financial condition of the Borrowers and their subsidiaries as of
the dates thereof, including all contingent liabilities of every type, all
projections delivered on or prior to the date hereof have been prepared in good
faith based on estimates and assumptions believed by the Borrowers and their
senior management to be reasonable as of the date such projections were
prepared, and the financial condition of the Borrowers and their subsidiaries as
stated therein has not changed materially and adversely since the date thereof.
Each Guarantor further represents and warrants that all financial statements
provided by such Guarantor to Bank concerning such Guarantor’s financial
condition are true and correct and fairly represent such Guarantor’s financial
condition as of the dates thereof.

 

2.02 Name, Capacity and Standing. Each Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If a Borrower and/or any
Guarantor is a corporation, general partnership, limited partnership, limited
liability partnership, or limited liability company, each warrants and
represents that it is duly organized and validly existing under the laws of its
respective jurisdiction of incorporation or organization; that it and/or its
subsidiaries, if any, are, except as could not reasonably be expected to have a
Material Adverse Effect, duly qualified and in good standing in every other
state in which the nature of their business shall require such qualification,
and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under
the Loan Documents.

 

2.03 No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrowers, by any and all pledgors (whether the Borrowers
or other owners of collateral property securing payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) or by the Guarantors thereunder will
not (a) violate (i) any provision, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or,
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, of any law, other agreement, indenture, note, or other instrument
binding upon the Borrowers, the Pledgor or the Guarantors, or give cause for the
acceleration of any of the respective obligations of the Borrowers or the
Guarantors.

 

2.04 Authority. The execution, delivery and performance of this Agreement, the
Note(s) and the other Loan Documents have been duly authorized by all necessary
and proper corporate or equivalent action. All authority from and approval by
any federal, state, or local governmental body, commission or agency necessary
to the making, validity, or enforceability of this Agreement and the other Loan
Documents has been obtained.

 

2.05 Asset Ownership. The Borrowers and each Guarantor have good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements or
permitted hereunder. In addition, each other owner of collateral has good and
marketable title to such collateral, free and clear of any liens, security
interests and encumbrances, except as otherwise disclosed to Bank.

 

2.06 Discharge of Liens and Taxes. The Borrowers and their subsidiaries, if any,
and each Guarantor have filed, paid, and/or discharged all material taxes or
other material claims which may become a lien on any of their respective
properties or assets, excepting to the extent that such items are being
appropriately contested in good faith and for which an adequate reserve (in an
amount in accordance with GAAP) for the payment thereof is being maintained.

 

2.07 Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

 

2.08 ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrowers
or by any subsidiary of the Borrowers or the Guarantors meets, as of the date
hereof, the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.



 

2.09 Litigation. Except as set forth on Schedule 2.09, here is no claim, action,
suit or proceeding, pending, or threatened in writing, before any court,
commission, administrative agency, whether State or Federal, or arbitration
which will materially adversely affect the financial condition, operations,
properties, or business of the Borrowers or their subsidiaries, if any, or the
Guarantors, or the ability of the Borrowers or the Guarantors to perform their
obligations under the Loan Documents.

 

2.10 Other Agreements. The representations and warranties made by the Borrowers
to Bank in the other Loan Documents are true and correct in all material
respects on the date hereof.

 

2.11 Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrowers and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally.

 

2.12 Commercial Purpose. The Loan(s) are not “consumer transactions”, as defined
in the Texas Uniform Commercial Code, and none of the collateral was or will be
purchased or held primarily for personal, family or household purposes.

 

2.13 Factoring Agreements. Except as set forth on Schedule 2.13, no Borrower is
party to any factoring agreement.

 

- 3 -



--------------------------------------------------------------------------------

Section 3. Affirmative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, such Borrower shall:

 

3.01 Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c), as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification the failure
to be so qualified would have a Material Adverse Effect.

 

3.02 Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of such Borrower.

 

3.03 Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary in the conduct of
its business in good working order and condition, ordinary wear and tear and
casualty excepted.

 

3.04 Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

 

3.05 Maintain Insurance. Maintain insurance with financially sound and reputable
insurance companies acceptable to Bank in such amounts and covering such risks
as are usually carried by companies engaged in the same or a similar business,
which insurance may provide for reasonable deductible(s). The Bank shall be
named as loss payee (Long Form) on all policies which apply to the Bank’s
collateral, and the Borrowers shall deliver certificates of insurance at closing
evidencing same. All such insurance policies shall provide, and the certificates
shall state, that no policy will be terminated without 30 days prior written
notice to Bank. If the Borrowers fail to meet all requirements of this
Section 3.05, then Bank may obtain collateral protection insurance on behalf of
the Borrowers at the Borrowers’ expense.

 

3.06 Comply With Laws. Except as could not reasonably be expected to have a
Material Adverse Effect, comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

 

3.07 Right of Inspection. Permit the officers and authorized agents of the Bank,
at any reasonable time or times, upon reasonable prior notice (unless an Event
of Default has occurred and is continuing, in such case, no notice shall be
required), to examine and make copies of the records and books of account of, to
visit the properties of the Borrowers, and to discuss such matters with any
officers, directors, managers, members or partners, limited or general of each
Borrower, and such Borrowers’ independent accountant as the Bank reasonably
deems necessary and proper.

 

3.08 Reporting Requirements. Furnish to the Bank:

 

  (a) Financial Statements: As soon as available and not more than forty-five
(45) days after the end of each fiscal quarter, balance sheets, statements of
income, cash flow, and retained earnings for the period ended and a statement of
changes in the financial position for Brookwood and its consolidated
subsidiaries, all in reasonable detail, and all prepared in accordance with GAAP
(except for footnotes and year end adjustments) consistently applied and
certified as fairly presenting, in all material respects, the financial position
of Brookwood and its consolidated subsidiaries, by an officer, general partner
or manager (or member(s)) of each Borrower, as appropriate.

 

  (b) Annual Financial Statements: As soon as available and not more than one
hundred twenty (120) days after the end of each fiscal year, balance sheets,
statements of income, and retained earnings for the period ended and a statement
of changes in the financial position for Brookwood and its consolidated
subsidiaries, all in reasonable detail, and all prepared in accordance with GAAP
consistently applied. The annual financial statements must be of the following
quality or better: Audited.

 

  (c) Annual Projections: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, Borrowers’ financial and
business projections and budget for the next fiscal year ending December 31,
including the business plan and quarterly projected balance sheets and income
statements.

 

  (d) Compliance Certificate: On or before the forty-fifth (45th) day after the
end of each fiscal quarter, or as provided and/or required in accordance with
Schedule EE, a Compliance Certificate in the form of Schedule EE signed by the
President, chief financial officer, general partner or manager (or members) of
the Borrowers, as appropriate.



 

  (e) Loan Base Report: On or before the twentieth (20th) day of each month, or
as provided and/or required in accordance with Schedule DD, a Loan Base Report
in a form acceptable to Bank signed by the President, chief financial officer,
general partner or manager (or members) of the Borrowers, as appropriate

 

  (f) Notice of Litigation: Promptly after the receipt by any Borrower or any
Guarantor of which the Borrowers have knowledge, of notice or complaint of any
action, suit, and proceeding before any court or administrative agency of any
type which, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

  (g) Tax Returns: As soon as available each year, complete copies (including
all schedules) of all state and federal income tax returns filed by the
Borrowers.

 

  (h) Notice of Default: Promptly upon discovery or knowledge thereof, notice of
the existence of any Event of Default.

 

  (i) USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if a Borrower is an individual) of each
Borrower sufficient for the Bank to verify the identity of such Borrower in
accordance with the USA Patriot Act. The Borrowers shall notify Bank promptly of
any change in such information.

 

  (j) Other Information: Such other information as the Bank may from time to
time reasonably request.

 

- 4 -



--------------------------------------------------------------------------------

3.09 Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Security Agreement or other security document executed by the
Borrowers which are described in Section 1 hereof are hereby incorporated by
reference herein.

 

3.10 Pledge of Equity Interests. Cause, at all times, 100% of the equity
interests of the Borrowers to be pledged to Bank pursuant to a Pledge and
Security Agreement in form and substance reasonably acceptable to Bank.

 

3.11 Unused Line Fee: The Borrowers shall pay the Bank, quarterly in arrears on
the last day of each calendar quarter, an unused line fee on the average daily
unused amount of the Line of Credit for such calendar quarter calculated on the
basis of a year of 360 days for the actual number of days elapsed in an amount
equal to the applicable Unused Fee percentage set forth in the Pricing Grid
multiplied by the maximum principal amount of the Line of Credit minus the
outstanding Line of Credit balance.

 

3.12 Letter of Credit Fees: The Borrowers shall pay the Bank, quarterly in
arrears on the last day of each calendar quarter, fees for each Letter of Credit
for the period from and excluding the date of issuance of same to and including
the date of expiration or termination, equal to the average daily face amount of
each outstanding Letter of Credit multiplied by one percent (1.00%) per annum,
for such calendar quarter calculated on the basis of a year of 360 days for the
actual number of days.

 

Section 4. Guarantor Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, such Guarantor shall:

 

4.01 Maintain Existence and Current Legal Form of Business. If such Guarantor is
a corporation, partnership, limited partnership, limited liability partnership,
or limited liability company (a) maintain its existence and good standing in the
jurisdiction of its incorporation or organization, (b) maintain its current
legal form of business as shown on the guaranty agreement provided by such
Guarantor to Bank in connection with the Loan, (c) not without the Bank’s prior
written consent, change such Guarantor’s name, or enter into any merger,
consolidation, reorganization or exchange of stock, ownership interests or
assets, and (d) as applicable, qualify and remain qualified as a foreign
corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company in each jurisdiction in which such
qualification is required.

 

4.02 Maintain Properties - Liquid Assets. If such Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, or limited
liability company, it shall not, without the prior written consent of Bank,
sell, transfer or otherwise dispose of all or substantially all of such
Guarantor’s properties (tangible or intangible), except in the ordinary course
of business. If such Guarantor is an individual, he/she shall not, without the
prior written consent of the Bank, sell, transfer or otherwise dispose of any of
his/her personal Liquid Assets of any kind to any trust, entity, spouse, child,
sibling, or any unrelated third party. Liquid Assets shall include but is not
limited to all securities and/or securities accounts, bonds, mutual funds,
certificates of deposit, money market accounts, U.S. Treasuries and other
federal agency instruments, hedge funds, derivative accounts and other
investment instruments.

 

4.03 Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency thereof all taxes, assessments, and governmental charges imposed or
assessed upon such Guarantor or upon such Guarantor’s property, and with all
Environmental Laws.

 

4.04 Reporting Requirements. Furnish to the Bank:

 

  (a) Financial Statements: As soon as available and not more than forty-five
(45) days after the end of each fiscal quarter, balance sheets, statements of
income, cash flow, and retained earnings for the period ended and a statement of
changes in the financial position for Borrowers, all in reasonable detail, and
all prepared in accordance with GAAP (except for footnotes and year end
adjustments) consistently applied and certified as true and correct by an
officer, general partner or manager (or member(s)) of the Borrowers, as
appropriate.

 

  (b) Annual Financial Statements: As soon as available and not more than one
hundred twenty (120) days after the end of each fiscal year, balance sheets,
statements of income, and retained earnings for the period ended and a statement
of changes in the financial position for such Guarantor, all in reasonable
detail, and all prepared on an income tax basis. The financial statements must
be of the following quality or better: Audited.

 

  (c) Notice of Litigation: Promptly after the receipt by any Guarantor, or by
any Borrower of which such Guarantor has knowledge, of notice of any action,
suit, and proceeding before any court or governmental agency of any type which,
if determined adversely, could have a Material Adverse Effect.



 

4.05 Transfer of Ownership. Not, without the prior written consent of the Bank:
If such Guarantor is a corporation, (a) issue, transfer or sell any new class of
stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock
and/or currently authorized but unissued shares of any class of stock, more than
10% of the total number of all such issued and outstanding shares as of the date
of this Agreement; or, if such Guarantor is a general partnership, limited
partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in such Guarantor.

 

4.06 Other Information: Furnish such other information as the Bank may from time
to time reasonably request.

 

4.07

Representations and Warranties. Such Guarantor represents and warrants to Bank
that: (i) if such Guarantor is a corporation, partnership, limited partnership,
limited liability partnership, or limited liability company, it is duly
organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing

 

- 5 -



--------------------------------------------------------------------------------

  in every other state in which the nature of their business shall require such
qualification, and are each duly authorized by their board of directors, general
partners or member/manager(s), respectively, to enter into and perform the
obligations under its Guaranty Agreement, (ii) all financial statements and
related information furnished to Bank in connection with the Loan are true,
correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no Material
Adverse Effect in its financial condition has occurred since the date thereof;
(iii) it has full knowledge of the financial condition and business operations
of the Borrowers; and (iv) there is no litigation pending or, to the knowledge
of such Guarantor, threatened which if adversely decided would materially impair
its ability to honor and pay its obligations under its Guaranty Agreement.

 

4.08 Eligible Contract Participant. Notwithstanding anything to the contrary
herein, any person that does not qualify as an Eligible Contract Participant (as
defined in the Commodity Exchange Act, as amended) or otherwise does not qualify
as an “indirect proprietorship” pursuant to the rules of the Commodity Futures
Trading Commission, shall not be deemed a party to any guaranty of any Swap
Obligation with Bank entered into or modified on or after October 12, 2012, and
shall not be liable for any swap obligations to Bank arising from such Swap
Obligation. The foregoing exclusion shall have no effect on any other obligation
of such person to Bank under his Guaranty. “Swap Obligation” means, with respect
to any Guarantor, any obligation to pay or perform under any agreement, contract
or transaction that constitutes a Swap Agreement (including any Hedge Agreement)
within the meaning of section 1a(47) of the Commodity Exchange Act (7 U.S.C.
Sec. 1 et seq.).

 

4.09 Keepwell. If at any time a Guarantor guarantees a Swap Obligation under any
Hedge Agreement in connection with this Agreement, such Guarantor, to the extent
he is an Eligible Contract Participant, as defined in Section 4.08 hereof,
unconditionally and irrevocably agrees to provide such funds or other support as
needed by each other Guarantor to honor all of its obligations under any Hedge
Agreement in respect of any Swap Obligation, as defined in Section 4.08 hereof.
The obligation of each Guarantor under this Section 4.09 shall remain in full
force and effect until the Loan shall have been repaid in full and all
commitments to make advances hereunder have terminated. Each Guarantor intends
that this Section 4.09 shall constitute a “keepwell, support or other agreement”
for the benefit of each other Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act (7 U.S.C. Section 1 et seq.).

 

Section 5. Financial Covenants

The Borrowers covenant and agree that from the date hereof until payment in full
of the Loan and the performance of all obligations under the Loan Documents, the
Borrowers shall as of the last day of each fiscal quarter maintain the following
financial covenants and ratios all in accordance with GAAP unless otherwise
specified:

 

  (a) Minimum Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio shall
not be less than 1.10 to 1.00 as of (a) June 30, 2014, for the calendar quarter
period then ending, (b) September 30, 2014, for the two (2) calendar quarter
periods then ending, (c) December 31, 2014, for the three (3) calendar quarter
periods then ending and (d) March 31, 2015, and the last day of each calendar
quarter thereafter, for the four (4) calendar quarter periods then ending;
provided, that if Borrowers are not in compliance with this Section 5(a) for the
calendar quarter period ending June 30, 2014, such non-compliance shall not
constitute a default so long as Borrowers are in compliance with Section 5(b).

 

  (b) Minimum Excess Availability. As of the last day of each month, Excess
Availability shall be equal to at least 35% multiplied by the Collateral Loan
Value.

 

Section 6. Negative Covenants

The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrowers shall not, without the prior written consent of the
Bank:

 

6.01 Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to any Borrowers’ properties, or the properties of any Pledgor securing
payment of the Loan, now owned or hereafter acquired, except:

 

  (a) liens and security interests in favor of the Bank;

 

  (b) liens for taxes not yet due and payable or otherwise being contested in
good faith and for which appropriate reserves are maintained;

 

  (c) other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;

 

  (d) liens existing on the date hereof and reflected in the most recent
financial statements submitted to the Bank or otherwise set forth in Schedule
6.01;

 

  (e) liens in respect of factoring arrangements from time to time disclosed to
Bank and, if required by Bank, subject to intercreditor arrangements and
agreements in form and substance acceptable to Bank;

 

  (f) liens incurred in the ordinary course of business not securing
indebtedness for borrowed money;

 

  (g) pledges and deposits under workers’ compensation, unemployment insurance,
or other social programs made in the ordinary course of business; and

 

  (h) purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.

 

6.02 Debt. Create, incur, assume, or suffer to exist any debt, except:

 

  (a) debt to the Bank;

 

- 6 -



--------------------------------------------------------------------------------

  (b) debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank or otherwise set forth in Schedule 6.02;

 

  (c) accounts payable to trade creditors incurred in the ordinary course of
business;

 

  (d) debt secured by purchase money security interests as outlined above in
Section 6.01(h);

 

  (e) debt in respect of factoring arrangements from time to time disclosed to
Bank; provided, that Borrowers shall not at any time be party to factoring
agreements with more than three factoring service providers; and

 

  (f) additional debt not to exceed $250,000 in the aggregate at any time.

 

6.03 Capital Expenditures. Expenditures for fixed assets in any fiscal year
shall not exceed in the aggregate the sum of $5,000,000.

 

6.04 Change of Legal Form of Business; Purchase of Assets. Change each
Borrower’s name or the legal form of such Borrower’s business as shown above,
whether by merger, consolidation, conversion or otherwise, and no Borrower shall
purchase all or substantially all of the assets or business of any Person.

 

6.05 Leases. Create, incur, assume, or suffer to exist any leases with the
Borrowers acting as lessee, except:

 

  (a) leases outstanding on the date hereof and showing on the most recent
financial statement submitted to the Bank;

 

  (b) operating Leases for machinery and equipment which do not in the aggregate
require payments in excess of $250,000 in any fiscal year of the Borrowers; and

 

  (c) real estate leases incurred on the ordinary course of business.

 

6.06 Dividends or Distributions; Acquisition of Capital Stock or Other Ownership
Interests. Declare or pay any dividends or distributions of any kind, or
purchase or redeem, retire, or otherwise acquire any of the Borrowers’ capital
stock or other ownership interests, now or hereafter outstanding, provided,
however, the Borrowers may pay to The Hallwood Group Incorporated (a) a monthly
management fee of $10,000 and (b)(i) for the fiscal year ending December 31,
2014 annual discretionary dividends (including dividends for tax sharing
obligations) in an aggregate amount not to exceed $750,000, so long as such
dividends are paid subsequent to September 30, 2014 and (ii) for each subsequent
fiscal year, annual discretionary dividends (including dividends for tax sharing
obligations) so long as such amount shall not cause a default under Sections
5(a) and (b) hereof.

 

6.07 Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any other Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business and obligations under the Loan
Documents.

 

6.08 Loans. Make any loans or advances to third parties, directors, officers,
partners, members, shareholders, subsidiaries that are not Borrowers, and
affiliates; provided, however that the Borrowers may make loans or advances to
directors, officers, members, shareholders, or employees of the Borrowers in an
aggregate amount not to exceed $100,000 at any time.

 

6.09 Disposition of Assets. Sell, lease, or otherwise dispose of any of its
assets or properties except, (a) in the ordinary and usual course of its
business (including (i) in respect of factoring arrangements from time to time
disclosed to Bank and in accordance with the terms of Section 6.01(e) and
Section 6.02(e) and (ii) obsolete and worn-out equipment), and (b) so long as no
Event of Default has occurred and is continuing or would result from such
disposition, for distributions of cash as permitted by Section 6.06.

 

6.10 Transfer of Ownership. If a Borrower is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the
aggregate, from its treasury stock and/or currently authorized but unissued
shares of any class of stock, more than 10% of the total number of all such
issued and outstanding shares as of the date of this Agreement. If a Borrower is
a general partnership, limited partnership, limited liability partnership or
limited liability company, issue, transfer or sell any interest in any Borrower.

 

6.11 Negative Covenants from other Loan Documents. All negative covenants
contained in any Security Agreement or other security document executed by the
Borrowers which are described in Section 1 hereof are hereby incorporated by
reference herein.



 

6.12 Subsidiaries. Except as set forth on Schedule 6.12, form or acquire any
subsidiaries without (a) prior written notice to the Bank, (b) such new
subsidiary executing and delivering to the Bank, at its request, a guaranty by
such subsidiary in favor of the Bank, a joinder to the Security Agreement, and
such other security agreements as the Bank may reasonably request, (c) the
equity holder of such subsidiary executing and delivering to the Bank a security
agreement pledging one hundred percent (100%) of the equity interests owned by
such equity holder of such subsidiary along with the certificates pledged
thereby, if any, and appropriately executed stock powers or other transfer
instruments in blank, if applicable, and (d) the delivery by the Borrowers and
such subsidiary of any certificates, opinions of counsel, or other documents as
the Bank may reasonably request relating to such subsidiary.

 

Section 7. Hazardous Materials and Compliance with Environmental Laws

 

7.01 Compliance. The Borrowers agree to comply in all material respects with all
applicable material Environmental Laws, including, without limitation, all those
relating to asbestos, oil, petroleum or other hydrocarbons, urea formaldehyde,
PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other
hazardous materials (collectively, “Hazardous Materials”). The Borrowers further
agree to provide Bank, and, to the extent required by applicable Environmental
Laws, all appropriate Federal and State authorities, with immediate notice in
writing of any release of Hazardous Materials on its real property and to pursue
diligently to completion all appropriate and/or required remedial action in the
event of such release.

 

7.02 Indemnity. The Borrowers agree to indemnify and hold Bank harmless from any
and all loss or liability arising out of any Hazardous Materials on or related
to any real property or operations of any Borrower, or resulting from the
recording of the Negative Pledges.

 

- 7 -



--------------------------------------------------------------------------------

Section 8. Events of Default

 

8.01 Subject to the applicable notice and cure periods set forth below, the
following shall be “Events of Default” by any Borrower or any Guarantor:

 

  (a) Should the Borrowers fail to make prompt payment of any installment of
principal or interest on any of the Note(s) when due or payable.

 

  (b) Should any representation or warranty made by any Borrower, any Guarantor,
or any Pledgor in the Loan Documents prove to be false or misleading in any
material respect when made or deemed made.

 

  (c) Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false, incomplete or misleading in any material respect when made.

 

  (d) Should any Borrower or any Guarantor default on the performance of any
other obligation of indebtedness in excess of $100,000 when due or in the
performance of any obligation in excess of $100,000 incurred in connection with
money borrowed including, without limitation, any factoring agreement to which
any Borrower is a party.

 

  (e) Should any Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents to which it is a
party and not cure such breach within fifteen (15) days of the occurrence of
such breach, provided, however that if such breach cannot reasonably be cured
within such fifteen (15)-day period, then there shall be no Event of Default if
the Borrowers commence to cure such breach during such fifteen (15)-day period
and complete such cure within thirty (30) days after the occurrence of such
breach.

 

  (f) Should a custodian be appointed for or take possession of any or all of
the assets of any Borrower or any Guarantor, or should any Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve any Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should any Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of any Borrower’s or any
Guarantor’s assets, including an action or proceeding to seize any Collateral or
any funds on deposit with the Bank, and such seizure is not discharged within 60
days.

 

  (g) Should final judgment for the payment of money in excess of (a) with
respect to the matters set forth on Schedule 2.09, $2,000,000 or (b) with
respect to any other matter, $100,000, be rendered against any Borrower or any
Guarantor which is not covered by insurance and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon be effectively
stayed.

 

  (h) Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or any Guarantor.

 

  (i) Any change in any Borrower’s results of operations or condition (financial
or otherwise) has a Material Adverse Effect.

 

  (j) Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unenforceable, unperfected or invalid for
any reason.

 

  (k) Default under any Hedge Agreement, as defined in Section 10.01.

 

  (l) Should any Borrower assert for any reason that this Agreement or any
provision hereof or any other Loan Document is invalid or unenforceable, or
should any Guarantor assert that that its Guaranty is invalid or unenforceable.

 

8.02 Notice and Right to Cure. Notwithstanding any provision contained in this
Agreement, the Note(s) or any other Loan Document to the contrary, in the event
of a payment default, Bank’s right to accelerate the Note(s) shall be immediate
and without notice. With respect to any non-payment default under this
Agreement, the Note(s) or the other Loan Documents which is curable, Bank’s
right to accelerate the indebtedness evidenced by the Note(s) shall be thirty
(30) days from the first to occur of (i) the date that any Borrower has
knowledge of such default or (ii) any Borrower’s receipt of written notice from
Bank of such default. For the avoidance of doubt, in no event shall any notice
and right to cure be required or given for any event of default arising from any
representation, financial statement or report, certificate or other document
made or furnished prior or pursuant to this Agreement which proves to be false
or misleading in any material respect when made; should any Borrower or any
Guarantor voluntarily become a debtor under the Bankruptcy Code, become subject
to any insolvency proceeding, make an assignment for the benefit of creditors or
become subject to any attachment, execution, or judicial seizure of its assets
(including any funds on deposit with Bank); any failure to repay the Loan at
maturity; any commencement of the process of liquidation or dissolution; any
proceeding commenced against it seeking the forfeiture of all or any part of the
Mortgaged Property, any of the Collateral or other assets as a result of any
criminal activity; the sale, conveyance, transfer or encumbrance of the
Mortgaged Property or a bulk sale transfer of any personal collateral without
the prior consent of Bank; or upon the termination of any Guaranty Agreement by
any Guarantor.



 

Section 9. Remedies Upon Default

Upon the occurrence of any of the above listed Events of Default, and subject to
any applicable notice and cure periods, if any, Bank may at any time thereafter,
at its option, take any or all of the following actions, at the same or at
different times:

 

9.01 Declare the outstanding balance(s) of the Note(s) to be immediately due and
payable, both as to principal and interest, late fees, and all other
amounts/expenditures without presentment, demand, protest, or further notice of
any kind, all of which are hereby expressly waived by each Borrower and each
Guarantor, and such balance(s) shall accrue interest at the Default Rate as
provided herein until paid in full;

 

9.02 Require any Borrower or any Guarantor to pledge additional collateral to
Bank from such Borrower’s or such Guarantor’s assets and properties, the
acceptability and sufficiency of such collateral to be determined in Bank’s sole
discretion;

 

- 8 -



--------------------------------------------------------------------------------

9.03 Take immediate possession of and/or foreclose upon any or all collateral
which may be granted to Bank as security for the indebtedness and obligations of
any Borrower or any Guarantor under the Loan Documents;

 

9.04 Exercise any and all other rights and remedies available to Bank under the
terms of the Loan Documents and applicable law, including the Texas Uniform
Commercial Code;

 

9.05 Any obligation of Bank to advance funds to any Borrower or any other Person
under the terms of under the Note(s) and all other obligations, if any, of Bank
under the Loan Documents shall immediately cease and terminate unless and until
Bank shall reinstate such obligation in writing.

 

Section 10. Miscellaneous Provisions

 

10.01 Definitions. In addition to the words and terms defined elsewhere in this
Agreement, Schedule DD and the Uniform Commercial Code of Texas, as amended from
time to time, (the “UCC”) the following terms shall have the following specified
meanings:

 

  (a) “Debt Service” shall mean, as of each date of determination, the sum of
(i) interest expense and (ii) regularly scheduled principal payments and
redemption of outstanding indebtedness of the Borrowers for the four calendar
quarter period ending on such date. Debt Service includes any payments
(excluding normal payables payments) in respect of indebtedness to related
parties but excludes payments among the Borrowers. Pay downs on the revolver are
not considered scheduled principal payments.

 

  (b) “Default Rate” shall mean a rate of interest equal to Bank’s Prime Rate
plus four percent (4%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank’s
sole discretion, to all amounts owing, on such date.

 

  (c) “EBITDA” shall mean, as of each date of determination, the net income of
the Borrowers for the four calendar quarter periods ending on such date, before
deduction for income taxes, plus (i) interest expense and (ii) the amount of
depreciation and amortization expense of Borrowers.

 

  (d) “Environmental Laws” shall mean all federal and state laws and regulations
which affect or may affect any Real Property interests of any Borrower,
including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act
(42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), and all applicable laws of the State of Texas, as such
laws or regulations have been amended or may be amended.

 

  (e) “Excess Availability” shall mean, for any month, an amount equal to the
sum of (a) (i) the lesser of Availability and the maximum principal amount of
the Line of Credit, minus (ii) the sum of (A) the outstanding amount of
borrowings made under the Agreement plus (B) fees and expenses for which
Borrowers are liable to Bank but which have not been paid or charged to
Borrowers’ account(s) with Bank for each day during such month divided by
(b) the number of days in such month.

 

  (f) “Fixed Charge Coverage Ratio” shall mean (i) EBITDA minus distributions
made subsequent to the date hereof and dividends minus Unfinanced Capital
Expenditures made subsequent to December 31, 2013 plus rent expense to (ii) Debt
Service plus rent expense.

 

  (g) “GAAP” shall mean generally accepted accounting principles as established
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants, as amended and supplemented from time to time.

 

  (h) “Guarantor” shall mean each direct or indirect Subsidiary of any Borrower
and any other Person providing a guaranty with respect to the Obligations.

 

  (i) “Hallwood” shall mean The Hallwood Group Incorporated, a Delaware
corporation.

 

  (j) “Hedge Agreement” shall mean an agreement between any Borrower and Bank,
now existing or hereafter entered into, which provides for an interest rate,
credit, commodity, equity swap or other Swap Obligation, cap floor, collar, spot
or forward foreign exchange transaction, currency swap, cross-currency rate
swap, currency option or any similar transaction or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging such Borrower’s exposure to fluctuations in interest or exchange rates,
loan, credit, exchange, security or currency valuations or currency prices.

 

  (k) “Loan Documents” shall mean this Agreement including any Schedule attached
hereto, the Note(s), the Negative Pledge(s), the Security Agreement(s), the
Pledge Agreement(s), all UCC Financing Statements, the Guaranty Agreement(s),
and all other documents, certificates, and instruments executed in connection
therewith, and all renewals, extensions, modifications, substitutions, and
replacements thereto and therefor.

 

  (l) “Material Adverse Effect” shall mean a material adverse effect on the
business, operations, or financial condition of the Borrowers taken as a whole.

 

  (m) “Maximum Undrawn Amount” shall mean with respect to any outstanding Letter
of Credit, the amount of such Letter of Credit that is or may become available
to be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

- 9 -



--------------------------------------------------------------------------------

  (n) “Pricing Grid” shall mean the following grid setting forth by Tier, the
applicable margin with respect to the LIBOR interest rate and unused line fees:

 

Tier

  

Fixed Charge Coverage Ratio

  

Applicable Margin

  

Unused Fee

I    >1.50:1.00    1.50%    0.250% II    £1.50:1.00, but <1.25:1.00    2.00%   
0.375% III    £1.25:1.00    2.50%    0.500%

 

  (o) “Prime Rate” shall mean the rate of interest per annum announced by Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by Bank when extending credit, and may not necessarily be
Bank’s lowest lending rate.

 

  (p) “Unfinanced Capital Expenditures” shall mean all capital expenditures of
the Borrowers other than those made utilizing financing provided by Bank
hereunder.

 

10.02 Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

 

10.03 Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of Texas.

 

10.04 Waiver. Neither the failure nor any delay on the part of Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

 

10.05 Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrowers and Bank.

 

10.06 Payment Amount Adjustment. In the event that any Loan(s) referenced herein
has a variable (floating) interest rate and the interest rate increases, Bank,
at its sole discretion, may at any time adjust the Borrowers’ payment amount(s)
to prevent the amount of interest accrued in a given period to exceed the
periodic payment amount.

 

10.07 Stamps and Other Fees. The Borrowers shall pay all federal or state stamp
and recording taxes, or other fees or charges, if any are payable or are
determined to be payable by reason of the execution, delivery, or issuance of
the Loan Documents or any security granted to the Bank; and the Borrowers and
the Guarantors agree to indemnify and hold harmless Bank against any and all
liability in respect thereof.

 

10.08 Attorneys’ Fees. In the event any Borrower, any Guarantor or any Pledgor
shall default in any of its obligations hereunder and the Bank finds it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrowers to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code) relating
to the Borrowers or the Guarantors or concerning the subject matter of the Loan
Documents, the Borrowers and the Guarantors, jointly and severally, agree to pay
all reasonable attorneys’ fees incurred by Bank and all related reasonable costs
of collection or enforcement that may be incurred by Bank. The Borrowers and the
Guarantors shall be liable for such reasonably attorneys’ fees and costs whether
or not any suit or proceeding is actually commenced.

 

10.09 Bank Making Required Payments. In the event the Borrowers shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which the
Borrowers are, under any of the terms hereof or of any Loan Documents, required
to pay, or fail to keep any of the properties and assets constituting collateral
free from new security interests, liens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes
and the amounts expended together with interest thereon at the Default Rate,
shall become immediately due and payable to Bank, and shall have benefit of and
be secured by the collateral; provided, however, the Bank shall be under no duty
or obligation to make any such payments or expenditures.

 

10.10 Right of Offset. Any indebtedness owing from Bank to the Borrowers may be
set off and applied by Bank to the repayment of any indebtedness or liability of
the Borrowers to Bank, which indebtedness or liability has matured, whether by
acceleration or otherwise, and without demand or notice to the Borrowers. Bank
may sell participations in or make assignments of any Loan made under this
Agreement, and each Borrower agrees that any such participant or assignee shall
have the same right of setoff as is granted to the Bank herein.

 

10.11 UCC Authorization. The Borrowers authorize Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.



 

10.12 Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
not prohibited by the law of Texas, and as otherwise permitted by law if any
Borrower is located in another state.

 

10.13 Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

 

10.14 Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Dallas,
Texas, or to the Chief Financial Officer of the Borrowers at its offices at 25
West 45th Street, 11th Floor, New York, NY 10036.

 

10.15 Consent to Jurisdiction. The Borrowers hereby irrevocably agree that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the District Court in Dallas County, Texas, or the United States
District Court for the Northern District of Texas, or in such other appropriate
court and venue as Bank may choose in its sole discretion. Each Borrower
consents to the jurisdiction of such courts and waives any objection relating to
the basis for personal or in rem jurisdiction or to venue which the Borrowers
may now or hereafter have in any such legal action or proceedings.

 

10



--------------------------------------------------------------------------------

10.16 Counterparts. This Agreement may be executed by one or more parties on any
number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

10.17 Entire Agreement. The Loan Documents embody the entire agreement among the
Borrowers and Bank with respect to the Loans, and there are no oral or parol
agreements existing among Bank and the Borrowers with respect to the Loans which
are not expressly set forth in the Loan Documents.

 

10.18 INDEMNITY. THE BORROWERS AND THE GUARANTORS HEREBY JOINTLY AND SEVERALLY
AGREE TO INDEMNIFY AND HOLD BANK, ITS AFFILIATES, THEIR SUCCESSORS AND ASSIGNS
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND SHAREHOLDERS HARMLESS
FROM AND AGAINST, ANY LOSS, DAMAGE LAWSUIT, PROCEEDING, JUDGMENT, COST, PENALTY,
EXPENSE (INCLUDING ALL REASONABLE IN-HOUSE AND OUTSIDE COUNSEL FEES, WHETHER OR
NOT SUIT IS BROUGHT, ACCOUNTANTS’ FEES AND/OR CONSULTANTS’ FEES) OR LIABILITY
WHATSOEVER ARISING FROM OR OTHERWISE RELATING TO THE CLOSING, DISBURSEMENT,
ADMINISTRATION, OR REPAYMENT OF THE LOANS, INCLUDING WITHOUT LIMITATION: (I) ANY
BORROWER’S OR ANY GUARANTORS’ FAILURE TO COMPLY WITH THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (II)THE BREACH OF ANY REPRESENTATION OR WARRANTY
MADE TO BANK IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENTS NOW OR HEREAFTER
EXECUTED IN CONNECTION WITH THE LOANS; (III) THE VIOLATION OF ANY COVENANTS OR
AGREEMENTS MADE FOR THE BENEFIT OF THE BANK AND CONTAINED IN THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT THE FOREGOING
INDEMNIFICATION SHALL NOT BE DEEMED TO COVER ANY SUCH LOSS, DAMAGE, LAWSUIT,
PROCEEDING, COST, EXPENSE OR LIABILITY WHICH IS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO RESULT SOLELY FROM THE BANK’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THIS INDEMNITY OBLIGATION SHALL SURVIVE THE PAYMENT OF THE
LOAN OR THE TERMINATION OF THIS AGREEMENT.

 

10.19 Electronic Transactions. The Borrowers shall provide the financial
statements and other reports required pursuant to this Agreement to Bank upon
execution hereof and thereafter as indicated therein (herein the “Required
Information”). Unless and until the Bank shall agree otherwise, all Required
Information pursuant to Section 3.08 and Section 4.04 shall be submitted to Bank
electronically in PDF format via the internet or in such other format reasonably
acceptable to Bank. The Borrowers and Bank agree that the electronic reporting
of such Required Information authorized herein shall constitute an agreement
under the Uniform Electronic Transfer Act (the “Act”), in effect in the State of
North Carolina; and any dispute or controversy relating to such reporting shall
be interpreted in accordance with the provisions of the Act. With respect to
such reporting, the Borrowers acknowledge that Bank shall not be responsible
(i) for any failure, interruption, or delay in the performance of the internet;
(ii) for any unauthorized, inadvertent, or fraudulent access, use or disclosure
to third parties of the Required Information should it occur by error of
transmission of the Borrowers or reply thereto by Bank or otherwise; (iii) for
Bank’s failure to maintain security measures at the time of transmission or
reply thereto to prevent unauthorized access, misappropriation and use of
Required Information by third parties; in each case, except to the extent of
Bank’s gross negligence or willful misconduct. The Borrowers expressly assume
the risk of unauthorized access, use or misappropriation by third parties of the
Required Information transmitted to Bank by the Borrowers via the internet and
will hold harmless and indemnify Bank from any claim or expense, including
reasonable attorneys fees associated therewith. Until Bank shall receive written
notice otherwise from the Borrowers, the following persons may be contacted by
Bank with any questions or issues about the Required Information:

 

Primary Contact Person     Secondary Contact Person

Amber M. Brookman

   

Robert J. Vander Meulen

Name     Name

President and CEO

   

Chief Financial Officer

Title     Title

 

   

 

Telephone Number     Telephone Number

 

   

 

E-mail Address     E-mail Address



 

10.20 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN OR AMONG
THE BORROWERS, THE GUARANTORS, AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR BANK TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE
UNDERSIGNED HEREBY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE
THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE, AGENT, OR
COUNSEL OF ANY PARTY HERETO, HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

10.21 Non-Applicability of Chapter 346; Selection of Optional Interest Rate
Ceilings. Each of the Borrowers, the Guarantors, and Bank hereby agrees that
except for Section 346.004 thereof, the provisions of Chapter 346 of the Texas
Finance Code (Vernon’s Texas Code Annotated), as amended from time to time
(regulating certain revolving credit loans and revolving tri-party accounts)
shall not apply to this Agreement or any of the other Loan Documents. To the
extent that any of the optional interest rate ceilings provided in Chapter 303
of the Texas Finance Code may be available for application to any loan(s) or
extension(s) of credit under this Agreement for the purpose of determining the
maximum allowable interest hereunder pursuant to the Texas Finance Code, the
applicable “monthly ceiling” (as such term is defined in Chapter 303 of the
Texas Finance Code) from time to time in effect shall be used to the extent that
it is so available, and if such “monthly ceiling” at any time is not so
available then the applicable “weekly ceiling” (as such term is defined in
Chapter 303 of the Texas Finance Code) from time to time in effect shall be used
to the extent that it is so available.

 

- 11 -



--------------------------------------------------------------------------------

10.22 Waiver of Rights under Texas Deceptive Trade Practices Act. EACH BORROWER
AND EACH GUARANTOR HEREBY WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES—CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF SUCH BORROWER’S AND SUCH GUARANTORS’ OWN
SELECTION, EACH BORROWER AND EACH GUARANTOR VOLUNTARILY CONSENTS TO THIS WAIVER.
EACH BORROWER AND EACH GUARANTOR EXPRESSLY WARRANTS AND REPRESENTS THAT IT
(A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO BANK,
AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

10.23 Amendment and Restatement. Reference is made to that certain Loan
Agreement by and among the parties hereto dated as of March 30, 2012 (the
“Original Loan Agreement”). The parties hereto acknowledge and agree that
(i) this Agreement and the Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or repayment and
reborrowing of the Loan, (ii) the obligations under the Original Loan Agreement
and the Loan Documents (as defined in the Original Loan Agreement) are in all
respects continuing (as amended and restated and converted hereby and which are
in all respects hereinafter subject to the terms herein) and (iii) the liens and
security interests as granted under the Loan Documents (as defined in the
Original Loan Agreement) are in all respects continuing and in full force and
effect and are reaffirmed hereby. The parties hereto acknowledge and agree that
on and after the date hereof, (i) all references to the Loan Agreement shall be
deemed to refer to the Original Loan Agreement, as amended and restated hereby,
(ii) all references to any section (or subsection) of the Original Loan
Agreement or the Loan Documents shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the date hereof, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Original Loan
Agreement as amended and restated hereby.

[Remainder of page intentionally left blank]

 

- 12 -



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, the Bank, the Borrowers and the Guarantors have caused this
Agreement to be duly executed under seal all as of the date first above written.

 

BORROWERS:   BROOKWOOD COMPANIES INCORPORATED By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President and Chief Financial Officer

  KENYON INDUSTRIES, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  BROOKWOOD LAMINATING, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  ASHFORD BROMLEY, INC. By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

  STRATEGIC TECHNICAL ALLIANCE, LLC By:  

/s/ Robert J. Vander Meulen

Name:  

Robert J. Vander Meulen

Title:  

Vice President

 

- 13 -



--------------------------------------------------------------------------------

BANK:   BRANCH BANKING AND TRUST COMPANY By:  

/s/ Jack Edmonds

Name:  

Jack Edmonds

Title:  

Senior Vice President

 

- 14 -